NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ARMANDO ESCOTO-DERAS,                    No.    14-73872

                Petitioner,                     Agency No. A078-968-977

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 08, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Hector Armando Escoto-Deras, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for

asylum, withholding of removal, and protection under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We also

review de novo whether a petitioner has been afforded due process. Ibarra-Flores

v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We review for substantial

evidence the agency’s factual findings. We deny the petition for review.

      Even assuming the credibility of Escoto-Deras’s testimony, substantial

evidence supports the agency’s conclusion that Escoto-Deras failed to establish he

was or would be persecuted on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”); Molina-Morales v. INS, 237 F.3d 1048,

1051-52 (9th Cir. 2001) (personal retribution is not persecution on account of a

protected ground). Accordingly, Escoto-Deras’ asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT protection

because Escoto-Deras failed to show it is more likely than not he will be tortured




                                         2                                    14-73872
by or with the consent or acquiescence of the government if returned to Honduras.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Escoto-Deras’ challenge to the IJ’s failure to administratively close his case

also fails. Even assuming that the standard in Matter of Avetisyan, 25 I. & N. Dec.

688 (BIA 2012) applies,1 the record before the IJ did not support administrative

closure. See Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018)

(assessing whether administrative closure is appropriate with reference to the non-

exhaustive list of six factors articulated in Avetisyan); Avetisyan, 25 I. & N. Dec. at

696 (cautioning that administrative closure is not appropriate “if the request is

based on a purely speculative event or action”).

      Finally, we are not persuaded by Escoto-Deras’s contention that the agency

violated his due process rights. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000).

      PETITION FOR REVIEW DENIED.




1
       In May 2018, the Attorney General issued an opinion overruling Avetisyan
and clarifying that “immigration judges and the Board may only administratively
close a case where a previous regulation or a previous judicially approved
settlement expressly authorizes such an action.” Matter of Castro-Tum, 27 I. & N.
Dec. 271, 271 (Att’y Gen. 2018).



                                           3                                    14-73872